 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00089-TLN-DB
12                  Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13          v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $9,980.00 IN                       ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Joseph
18 Walker (“claimant”), appearing in propria persona, as follows:

19          1.      On or about January 19, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $9,980.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on October 29, 2019.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
                                                                                Stipulation and Order to Extend Time
 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline is April 17, 2020.

 3          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to May

 4 18, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.      Accordingly, the parties agree that the deadline by which the United States shall be

 8 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 9 alleging that the defendant currency is subject to forfeiture shall be extended to May 18, 2020.

10 Dated: 4/13/2020                                       McGREGOR W. SCOTT
                                                          United States Attorney
11
                                                   By:    /s/ Kevin C. Khasigian
12                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
13

14 Dated: 4/13/2020                                       /s/ Joseph Walker
                                                          JOSEPH WALKER
15                                                        Potential Claimant
                                                          Appearing in propria persona
16                                                        1754 Patriotic Drive
                                                          Atwater, CA 95301
17
                                                          (Signature authorized by phone)
18

19          IT IS SO ORDERED.

20 Dated: April 14, 2020

21

22                                                            Troy L. Nunley
                                                              United States District Judge
23

24

25

26

27

28
                                                          2
                                                                                Stipulation and Order to Extend Time
